Citation Nr: 0816354	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  05-08 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1966 until February 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The veteran testified at a videoconference hearing before the 
undersigned in March 2008.  A transcript of that proceeding 
is associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran was exposed to noise during active service.

2.  Hearing impairment for VA compensation purposes was not 
demonstrated until several years following separation from 
active service; the weight of the competent evidence does not 
show that the veteran's currently-diagnosed hearing loss was 
causally related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the veteran is claiming entitlement to 
service connection for hearing loss.  In his December 2003 
application, he contended that his hearing loss was due to 
exposure to aircraft engine noise on the flight line in 1966.  
In a March 2004 statement, he added that his military 
assignment in the fire department performing crash and rescue 
detail, as well as an earlier assignment in a helicopter 
company in Vietnam were responsible for his hearing loss.  

The veteran further expressed his contentions at his March 
2008 hearing before the undersigned.  At that time, he 
described his military duties in more detail.  Specifically, 
he noted that while in the helicopter company, several 
helicopters would fly right over the barracks while he slept.  
He also explained that he worked as a tool and die repairman 
following service.  He denied that his civilian occupation 
involved constant loud noise, and rather indicated that he 
worked in a room by himself.  He added that he wore earplugs 
at his civilian job.  

Based on all of the above, the Board concludes that the 
veteran was exposed to noise during active service.  Indeed, 
his contentions of noise exposure are consistent with the 
circumstances of his service, as indicated in official 
military records.  See 38 U.S.C.A. § 1154(a).

Having determined that the veteran was exposed to noise 
during service, the Board must now consider whether the 
currently-diagnosed hearing loss is causally related to such 
exposure.  To this end, the medical evidence of record has 
been reviewed, and will be discussed in pertinent part below.

At the veteran's August 1965 enlistment examination, 
audiometric testing was conducted.  For reasons that are 
unclear, the testing was performed twice.  The test showing 
higher puretone levels, thus most favorable to the veteran, 
will be considered here.  The findings of such testing were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
5
20
5
LEFT
5
0
5
20
20

The veteran's February 1969 separation examination also 
indicated that multiple audiometric tests were performed.  At 
that time, the set of results most favorable to the veteran 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
5
/
15
LEFT
-5
-10
15
/
25

In evaluating the above findings, it is noted that 38 C.F.R. 
§ 3.385 defines when impaired hearing will be considered a 
"disability" for the purposes of applying the laws 
administered by VA.  

The regulations provide that hearing loss will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (HZ) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

It is further noted that there can be clinically recognized 
hearing loss that does not rise to the level of "impaired 
hearing" for VA compensable purposes.  Specifically, the 
Veterans Claims Court held that the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  

In the present case, the service medical records do not 
establish hearing loss as contemplated under 38 C.F.R. 
§ 3.385.  However, the February 1969 separation examination 
does indicate clinical hearing loss at 4000 HZ in the right 
ear.  The service medical records also indicate a slight 
worsening of auditory acuity at several puretone thresholds, 
though in all but the one instance noted above, hearing 
remained within normal limits.  

Although the veteran was exposed to noise during active 
service, the overall evidence of record does not support the 
conclusion that his current hearing loss is causally related 
to such exposure.  Indeed, following separation from service, 
there is no documentation of hearing loss until 1979, a 
decade later.  In this vein, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges the veteran's February 2005 
substantive appeal, in which he reported that he had 
decreased hearing since his active service.  Specifically, he 
stated: "All I know is, I could hear when I went into the 
Army, and when I got out I had a problem hearing."  

The Board notes that he is competent to give evidence about 
what he experienced; for example, he is competent to discuss 
his current pain and other experienced symptoms. See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

However, in the present case, the veteran's assertions of a 
continuity of hearing loss since active service are not 
persuasive.  Indeed, he expressly denied hearing loss in a 
report of medical history completed at his separation 
examination.  Moreover, while acknowledging his March 2004 
statement that he failed a civilian hearing test in 1973, 
there are still no complaints or treatment for hearing loss 
from 1969 until that time.  

Overall, the absence of documented complaints or treatment 
for several years following military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.  

The evidence also fails to contain a competent medical 
opinion causally relating the current hearing loss to active 
service.  In fact, the VA examiner in April 2004 reached the 
opposite conclusion.  The examiner acknowledged the veteran's 
in-service noise exposure, and added that the current hearing 
loss was consistent with noise exposure.  

However, based on the audiometric findings upon separation, 
which she described as being "within normal limits," and 
based on the documented post-service hearing loss following 
the veteran's occupational noise exposure in the tool-and-die 
trade, she determined that the in-service noise exposure was 
less likely the cause of the current disorder.  

This opinion was reached following a review of the claims 
folder, and after an objective evaluation of the veteran.  
Moreover, it was accompanied by a clear rationale.  For these 
reasons, it is found to be highly probative.  Furthermore, no 
other competent evidence of record refutes this opinion.  

The Board acknowledges the veteran's testimony to the effect 
that he wore ear protection while performing his civilian 
job, and that such work did not expose him to loud noise.  
Nevertheless, the VA examiner found that occupational noise 
exposure was evident, based on a review of the clinical 
records.  

The veteran himself believes that his current bilateral 
hearing loss is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board has also considered whether service connection for 
bilateral hearing loss is warranted on a presumptive basis.  
Under 38 C.F.R. § 3.309(a), organic disease of the nervous 
system, to include sensorineural hearing loss, is regarded as 
a chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of hearing loss manifest to a degree of 10 
percent or more within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

In sum, there is no support for a grant of service connection 
for bilateral hearing loss.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in   January 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in February 2008, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains his post-
service reports of VA and private treatment and examination.  
Moreover, his statements in support of his claim are of 
record, including testimony provided at a March 2008 hearing 
before the undersigned.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


